Citation Nr: 9909371	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  97-16 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
death pension benefits in the amount of $22,392 was timely 
filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel



INTRODUCTION

The veteran had active service from February 1941 to December 
1945.

This appeal arises from a January 1997 decision in which the 
Debt Management Center denied entitlement to a waiver of 
recovery of an overpayment in the amount of $22,392.  In 
reaching the determination, the Debt Management Center found 
that, because an application for waiver was not received 
within 180 days from the date of the notification letter, the 
appellant's claim for a waiver must be denied.  On appellate 
review in November 1997, the Board of Veterans' Appeals 
(Board) remanded the claim for additional development.  In 
the remand, the Board directed the Department of Veterans 
Affairs (VA) regional office (RO) to obtain a copy of the 
notification letter to the appellant informing her of the 
debt and the 180-day period within which to request a waiver.  
The Board also directed the RO to incorporate into the file, 
a copy of the appellant's January 1997 letter requesting a 
waiver.  Thereafter, the Board, in part, directed the RO to 
review the case and determine whether the appellant submitted 
a timely request for a waiver and if so, to determine whether 
the request for a waiver was warranted.  After completing the 
Board's requested development and readjudicating the issue, 
the appellant's claim remains in a denied status.  As such, 
it has been returned to the Board for appellate review. 

The issue on appeal was developed as eligibility to waiver of 
overpayment of death pension benefits in the amount of 
$22,332.  However, after reviewing the aforementioned January 
1997 decision and the appellant's contentions submitted on 
appeal, the Board finds that the issue on appeal should be 
restyled as listed on the title page.  The restyled issue 
more adequately addresses the crux of the matter on appeal 
and contemplates the appellant's contentions.  

The Board also notes that a May 1996 computer printout shows 
an overpayment increase in the amount of $20,688 and in the 
January 1997 decision, the initial amount of indebtedness was 
listed as $1,704.00 and the total amount of indebtedness was 
listed as $22,332.  In a February 1997 Debt Management Center 
Referral Form for the Committee on Waivers and Compromises 
(Committee), the original principal amount of indebtedness 
was $1,704, the current principal amount was $22,392, and the 
amount collected was $70.  As such, the total remaining 
amount owed was $22,322 ($22,392 minus $70).  In this regard, 
the Board notes that for the purposes of addressing the issue 
of waiver, any recoupment of the debt does not reduce the 
overpayment amount for purposes of adjudicating the claim.  
As such, for the purposes of adjudication, the entire 
original amount of overpayment, $22,392 will be considered in 
the decision below.  The Board points out that upon the 
ultimate disposition of the claim, if a waiver is granted, 
any amount recouped will be returned to the appellant.  


FINDINGS OF FACT

1.  In March 1991, the appellant was awarded entitlement to 
nonservice-connected death pension benefits.

2.  In a letter dated July 31, 1995, the VA notified the 
appellant that the Railroad Retirement Board indicated that 
she received $765.22 a month in pension benefits, and 
requested that she clarify the discrepancy in her Improved 
Pension Eligibility Verification Reports (EVR), which 
reported she received no income from any source.  In a 
September 14, 1995 letter, the VA told the appellant of the 
proposal to reduce her benefits effective in April 1991 based 
on information received from an Income Verification Match, 
verifying that the appellant's income consisted of payments 
from the Roswell Independent School District in the amount of 
$4,523 in 1991 and $933 in 1992.  The appellant was then 
informed that the adjustment would result in an overpayment 
of benefits and she would be notified of the overpayment 
amount when it was calculated.

3.  In May 1996, the appellant received notice that payments 
for pension benefits were terminated, effective April 1, 
1991, because her family income or net worth had changed, 
based upon notification from the Railroad Retirement Board 
showing receipt $765.22 a month in benefits and the May 5, 
1996 letter proposing to terminate pension benefits.  At that 
time, the appellant was told that she would be advised of the 
exact amount of the overpayment and provided with information 
of repayment.

4.  Apparently, in January 1997, the appellant submitted a 
request for waiver of overpayment.

5.  In January 1997, the Debt Management Center denied the 
appellant's claim, determining that the request for waiver 
was not received within 180 days of notification of the 
indebtedness.

6.  The record fails to show that the appellant received 
adequate notice of the amount of overpayment and fails to 
show that the appellant was apprised of the 180-day time 
limit for the submission of a request for waiver of recovery 
of overpayment.


CONCLUSION OF LAW

The appellant's request for waiver of recovery of an 
overpayment of death pension benefits in the amount of 
$22,392 was timely filed.  38 U.S.C.A. §§ 5107(a), 5302(a) 
(West 1991); 38 C.F.R. §§ 1.963, 3.103(b)(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record indicates that the appellant has 
submitted a well-grounded claim.  The VA, therefore, has a 
duty to assist her in the development of facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  Upon review of the 
pertinent evidence of record, including the development 
accomplished subsequent to the Board's 1997 remand, the Board 
is satisfied that all necessary evidence has been received 
for an equitable disposition of the appellant's appeal and 
adequately developed.  Id. 

In this case, review of the claims folder shows in March 
1991, the appellant received entitlement to death pension 
benefits and in April 1991 notice of that determination was 
mailed to her.

On an EVR dated in March 1992, the appellant indicated she 
received no income from any source, including United States 
Railroad Retirement benefits, and by an April 1992 letter, 
she informed VA of her resignation from the Roswell 
Independent School District.  She also submitted copies of 
pay stubs showing employment extending from June 1991 to 
February 1992.  In view of the foregoing evidence, in May 
1992, the appellant's award amount was adjusted.  Thereafter 
EVRs dated in May 1993 and April 1994 document that the 
appellant did not receive income during those periods.  

In a letter dated July 31, 1995, VA notified the appellant 
that the Railroad Retirement Board indicated that she 
received $765.22 a month in pension benefits, and requested 
that she clarify the discrepancy in her EVRs.  No response 
was received.  In a September 14, 1995 letter, VA advised the 
appellant of a proposal to reduce her benefits effective 
April 1, 1991 based on information received from an Income 
Verification Match.  VA told the appellant that the recently 
verified income considered consisted of payments from the 
Roswell Independent School District in the amount of $4,523 
in 1991 and $933 in 1992.  The appellant was then informed 
that the adjustment would result in an overpayment of 
benefits and she would be notified of the overpayment amount 
when it was calculated.  At that time, the appellant was 
apprised of her due process rights to submit evidence to 
include submitting evidence addressing why this action should 
not be taken and to minimize her overpayment.  She was 
apprised of her right to request a personal hearing and right 
to representation as well.

In a March 5, 1996 letter, VA again informed the appellant of 
the discrepancy in her EVRs.  VA reiterated that the Railroad 
Retirement Board reported she received $765.22 in benefits 
per month.  The appellant was again asked to provide 
information, including to submit copies of award letters or 
adjustment notices to ascertain the effective date for the 
granting of benefits and to explain the differences between 
her EVRs and the amounts shown within.  VA told the appellant 
that the information should be received within 60 days and if 
additional evidence was not submitted it would be assumed 
that she received monthly pension benefits in the amount of 
$765.22 effective from April 1, 1991.  The appellant was also 
told that her monthly payments were being suspended, as she 
had been informed would be done in the RO's letter of July 
31, 1995, and if she submitted the requested evidence, her 
award would be adjusted to the date she began receiving 
Railroad Retirement pension.  At this time, the appellant was 
again apprised of her right to submit additional evidence, 
minimize her overpayment, and right to representation.  She 
did not respond.

In a March 25, 1996 letter, VA told the appellant that based 
on the September 1995 letter, her benefits had been adjusted 
and currently suspended pending verification of receipt of 
Railroad Retirement benefits.  VA told the appellant that 
because of the change she had been paid too much and as such, 
she would be informed of the amount of the overpayment and 
advised how she could repay the debt.  Again, the appellant 
was apprised of her due process rights.  The appellant was 
told if she did not agree with this action, she had the 
option of either reopening her claim by submitting new and 
material evidence to the RO, or by appealing her case to the 
Board.  If she chose the latter, she was to provide the RO 
with notice of disagreement within 60 days.  The appellant 
did not respond.

In May 1996, VA told the appellant that payments for pension 
benefits were terminated because her family income or net 
worth had changed.  The evidence supporting the termination 
consisted of notification from the Railroad Retirement Board 
showing that she received $765.22 a month in benefits and the 
May 5, 1996 letter proposing to terminate pension benefits.  
Based upon the foregoing, the appellant's pension award was 
amended, as effective April 1, 1991 the monthly rate was 
reduced to zero based on a countable annual income of $9,182 
and the maximum annual rate of $4,780.  The appellant was 
also told how pension awards were computed and told that the 
adjustments would result in an overpayment of benefits paid 
to her.  As such, she would be advised of the exact amount of 
the overpayment and provided with information of repayment.  

May 1996 computer printouts showing an additional overpayment 
increase in indebtedness in the amount of $20,688, thereby 
increasing the total indebtedness amount to $22,392 are also 
of record.  It is also noted that a Debt Management Center 
Referral Form for the Committee dated in February 1997 shows 
that the original principal amount was $1,704 but the current 
principal amount was $22,392.  The amount collected was $70.

The record then indicates that in January 1997, the appellant 
requested entitlement to a waiver for recovery of 
overpayment, and in response, in January 1997, the Debt 
Management Center denied the appellant's request.  The Debt 
Management Center indicated that the original amount of 
indebtedness was $1,704 but the total indebtedness amount was 
$22,332.  The adjudicators denied the appellant's request, 
determining that a timely request for entitlement to a waiver 
for recovery of overpayment had not been submitted, as the 
request for a waiver was not received within the 180-day time 
limit.  Notice of the decision was mailed within the same 
month.  

In February 1997, the appellant disagreed with the 
determination and maintained repayment would cause financial 
hardship.  The appellant also stated she did not understand 
the amount of the indebtedness, as she had previously been 
informed that the indebtedness was in excess of $20,000, but 
in January 1997 she was told the amount was $1,704.  In 
response to notice of disagreement, in March 1997, the 
Committee affirmed the January 1997 decision and in April 
1997 issued to the appellant a statement of the case.  The 
appellant perfected an appeal therefrom.  On substantive 
appeal the appellant indicated she could pay $10 per month 
toward the amount of indebtedness.

As previously noted, on appellate review in November 1997, 
the Board remanded the case for additional development.  In 
the remand, the Board reviewed the procedural development 
detailed in the April 1997 statement of the case and noted 
the absence of an April 7, 1996 letter, informing the 
appellant of the indebtedness amount of $1,704 and the 
absence of the appellant's January 8, 1997 letter, requesting 
entitlement to a waiver for recovery of overpayment.  Because 
of the absence of the aforementioned documents, the Board 
directed the RO to obtain a copy of the April 1996 letter 
notifying the appellant of the debt and informing her of the 
180-day period to request a waiver and to obtain a copy of 
the appellant's January 1997 letter requesting a waiver.  The 
Board also directed the RO to set forth a basis for the total 
amount of overpayment and indicate how the amount was 
calculated.  The Board then directed the RO to review the 
case and determine whether the appellant submitted a timely 
request for a waiver and if so, to determine whether the 
request for a waiver was warranted.  The Board also asked the 
RO for a determination as to whether the appellant's 
compromise of providing $10 a month was sufficient to meet 
the overpayment.

Subsequent to the Board's remand, in January 1998, the RO 
received a memorandum from the Fiscal Accounts Supervisor of 
the Debt Management Center with an attached generic copy of 
the first demand letter sent to debtors such as the 
appellant.  In the attached memorandum, the supervisor stated 
the appellant was mailed such letter on April 7, 1996 at her 
last known address and the letter was not returned as 
undeliverable.  The generic demand letter indicates that 
appellants are informed of their due process rights.  The 
letter provides information about the right to dispute the 
existence of the amount of the debt and to request waiver of 
the debt.  The letter also discusses the 180-day time period 
within which to submit a waiver request, the effect of waiver 
request on withholding benefits, the right to request 
hearings and representation and the administration cost of 
collection charges.  The Board notes that the generic demand 
letter received in January 1998 does not contain the 
appellant's name, mailing address, VA claim number, or amount 
of overpayment.

Subsequent to the Board's remand, by a March 1998 letter, the 
appellant was also provided with a full explanation and 
accounting of her death pension benefit overpayment for the 
amount of $22,392.  

VA law and regulation provide recovery of overpayments of any 
benefits made under laws administered by the VA shall be 
waived if there is no indication of fraud, misrepresentation, 
or bad faith on the part of the person or persons having an 
interest in obtaining the waiver and recovery of the 
indebtedness from the payee who received such benefits would 
be against equity and good conscience.  38 U.S.C.A.§ 5302(a); 
38 C.F.R. § 1.963(a).  However, an application for a request 
for waiver of an indebtedness under this section shall only 
be considered: (1) If made within 2 years following the date 
of a notice of indebtedness issued on or before March 31, 
1983, by VA to the debtor, or (2) Except as otherwise 
provided herein, if made within 180 days following the date 
of a notice of indebtedness issued on or after April 1, 1983, 
by VA to the debtor.  38 C.F.R. § 1.963(b)(1)(2).

The 180-day period may be extended if the individual 
requesting waiver demonstrates to the Chairperson of the 
Committee that, as a result of an error by either VA or the 
postal authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A.§ 5302(a) (c); 38 C.F.R. 
§ 1.963(b)(2).

It is noted that notification to the payee should include a 
statement of the right of the payee to submit an application 
for a waiver and a description of the procedures for 
submitting the application.  38 U.S.C.A.§ 5302(a); See also 
38 C.F.R. § 3.103(b) (1998).

After reviewing the procedural development presented in this 
case and documentation contained within the record, the Board 
finds that the appellant's January 1997 request for waiver of 
overpayment was timely submitted.  That is, because the 
record does not conclusively show that the appellant received 
adequate notice of the amount of her overpayment with notice 
of the applicable time limit within which to submit a request 
for a waiver, the Board finds that the appellant's due 
process rights were preserved and the 180-day period was 
tolled until January 1997.  See generally Tablazon v. Brown, 
8 Vet. App. 359, 361 (1995).  As such, the January 1997 
request for a waiver was timely filed.  

In this case, the Board recognizes that letters dated in July 
1995, September 1995, March 1996, and May 1996 told the 
appellant of discrepancies found in her EVRs and Income 
Verification Match reports.  The Board also acknowledges that 
in each of these letters the appellant was informed of her 
right to submit additional evidence, to minimize overpayment, 
and to request a hearing and representation.  The letter also 
told the appellant that based on the information received, 
adjustments in benefits awarded would result in overpayment 
and she would receive notice of the overpayment amount when 
calculated.  However, the record thereafter does not 
conclusively show that the appellant was provided notice of 
the overpayment amount until January 1997.  Prior to January 
1997, the claims folder does not contain a specific letter to 
the appellant from VA informing her of the amount of 
overpayment with the right to request a waiver of recovery of 
the overpayment and a description of the procedure for 
requesting a waiver.  In this regard, the Board stresses that 
although each of the aforementioned letters apprised the 
appellant of the certainty of the creation of a resulting 
overpayment due to adjustments associated with her award, not 
one of the reports told the appellant of the amount of 
overpayment charged or advised her of the right to request a 
waiver.  

In this case, the Board also recognizes that in January 1998 
the RO received a memorandum from the Fiscal Accounts 
Supervisor of the Debt Management Center in which he 
maintains that the appellant was mailed proper notice on 
April 7, 1996, at her last known address and the letter was 
not returned as undeliverable.  The attached generic copy of 
the first demand letter sent to debtors such as the appellant 
is also recognized.  Additionally, the Board recognizes that 
in Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (citations 
omitted), the United States United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter 
referred to as the Court) held the presumption of regularity 
supports the official acts of public officers, and in the 
absence of clear evidence to the contrary, it must be 
presumed that they have properly discharged their official 
duties.  Id.  However, the Court has also held that the 
presumption of regularity is not absolute as it may be 
rebutted by the submission of clear evidence to the contrary.  

After reviewing the documentation contained within the 
record, the Board finds that the evidence of record or the 
lack thereof is sufficient to rebut the presumption of 
regularity and shift to VA the burden of demonstrating that 
the appellant received notice of the amount of overpayment 
and notice of applicable appellate and due process rights.  
As demonstrated above, prior to January 1997, the claims 
folder does not contain a specific letter to the appellant 
from VA informing her of the amount of overpayment with the 
right to request a waiver of recovery of the overpayment and 
a description of the procedure for requesting a waiver.  To 
the contrary, the record merely shows that in a January 1998 
memorandum, the Debt Management Center maintains that the 
appellant was mailed notice of the amount of indebtedness and 
apprised of her due process rights on April 7, 1996 and the 
letter was not returned as undeliverable.  Nevertheless, as 
discussed above, the attached generic letter fails to show 
that the appellant was informed of the actual amount of 
overpayment created along with the right to request a waiver 
of recovery of overpayment and the applicable time limits to 
submit that request.  The generic demand letter does not 
contain the appellant's name, mailing address, VA claim 
number, or amount of overpayment.

In addition to the foregoing, the Board points out that the 
original overpayment in the amount of $1,704 developed as a 
result of the appellant's alleged failure to advise VA of 
income received from the Roswell Independent School District 
and the additional overpayment in the amount of $20,688 
derived from the appellant's alleged failure to inform VA of 
receipt of pension benefits from U.S. Railroad Retirement.  
It is noted that when an overpayment arises from a 
transaction separate and distinct from that which gave rise 
to a prior, outstanding overpayment, new notice to the debtor 
of waiver rights is necessary with respect to the new

overpayment.  See VAOPGCPREC 7-96 (September 9, 1996); 
VAOPGCPREC 21-95 (August 24, 1995).  In the case at hand, the 
appellant's current overpayment amount is based upon two 
separate and distinct transactions, i.e., the failure to 
report earned income received and the failure to report 
receipt of pension benefits.  VAOPGCPREC 7-96.  Thus, before 
recovering any additional overpayment, VA should have 
provided additional notice associated with the separate and 
distinct amounts of overpayment.  It is unclear if such 
action was accomplished.  Again, notification letters dated 
from July 1995 to May 1996 merely advise the appellant of the 
certainty of the creation of overpayment resulting from award 
adjustments.  The record fails to conclusively show that 
prior to January 1997 the appellant received notice of the 
$1,704 overpayment amount resulting from earned wages and the 
$20,688 resulting from receipt of pension benefits.  The 
appellant's February 1997 letter, in which she stated she did 
not understand the amount of indebtedness because in previous 
correspondence VA listed an amount over $20,000 and yet, in 
other correspondence VA listed the amount as $1,704, also 
substantiates the foregoing.  

Because the record fails to provide the Board the opportunity 
to confirm whether the appellant was advised of the 180-day 
time limit for filing a request for waiver of recovery of 
overpayment in the amount of $1,704 or overpayment in the 
amount of $20,688, the Board finds that clear evidence to 
rebut the presumption of regularity is present.  In this 
case, documentation conclusively illustrating that proper 
notification was issued to the appellant is not of record.  
As such, there is no basis for a finding that the 180-day 
period had expired prior to the appellant's January 1997 
request for waiver of overpayment in the amount of $22,392.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  Accordingly, 
the Board concludes that the appellant's request for waiver 
of recovery of an overpayment of pension benefits in the 
amount of $22,392 was timely filed.  

Finally, in view of the foregoing determination, the 
appellant's request for waiver should be referred to the 
Committee on Waivers and Compromises for waiver 
consideration.  However, the Board is compelled to clarify 
that the impact of this decision is limited exclusively to 
the above-discussed timeliness matter.  It is not intended to 
affect any future dispositions associated with the 
appellant's claim of eligibility to waiver of overpayment of 
death pension benefits in the amount of $22,392.


ORDER

The appellant's request for a waiver of recovery of an 
overpayment of $22,392 of death pension benefits was timely 
filed; the appeal, to this extent, is granted.



		
	Jane E. Sharp
	Member, Board of Veterans' Appeals



 
IDDLE



- 2 -


IDDLE



- 1 -


